Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0095530 (hereinafter Lee) in view of Lotlikar et al., US 2011/0307544 (hereinafter Lotlikar).

For claims 1, 11, Lee teaches a computer-executed method comprising: 
a plurality of database sessions executing within a database server that is executing within a single operating system instance and that is managing a container database (CDB) comprising a plurality of pluggable databases (PDBs) (see Lee, [0014] - [0017], “database sessions are established access to a pluggable database,” [0061], “Multiple pluggable databases may run on the same database server and/or database server instance, allowing the computing resources of a single database server or instance to be shared between multiple pluggable databases”), wherein said first database sessions provide access to a first PDB and said second database sessions provide access to a second PDB (see Lee, [0014] - [0017], establishing database sessions to associated PDB among plurality of “pluggable databases”, [0041], “A user may access a pluggable database within Container DBMS 200 by establishing the respective pluggable database dictionary of the pluggable database as a database dictionary for the database session” where establishing connection to associated pluggable database represents first PDB and second PDB).

Lee establishes a database session through a database dictionary that defines the resources utilized for the session (see Lee, [0041] – [0042], “A user may access a pluggable database within Container DBMS 200 by establishing the respective pluggable database dictionary of the pluggable database as a database dictionary for the database session. Once the pluggable database dictionary is established as a database dictionary of the pluggable database, access is isolated to the database objects of the pluggable database” and “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”, [0051], “session state data for which the database session is established, services used by the user, instances of object types, language and character set data, statistics about resource usage for the session).  However, Lee does not expressly define database resources/objects to comprise one or more network stacks.  

Lotlikar teaches “a plurality of database sessions executing within a database server that is executing within a single operating system instance” (see Figs. 3-4, [0037] – [0038], “Session 0 302a and session 1 302b are instantiated within operating system 309 a computing device” representing plurality of database session executing within a single OS instance).  Lotlikar further teaches “wherein the plurality of database sessions include first database sessions assigned to a first network stack” and “second database sessions assigned to a second network stack” (see Fig. 2, [0031] - [0032], “protocol stack instances for each session” and “generate sessions by allocating a set of physical resources for the session; and instantiating a protocol stack instance for the session,”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Lee, disclosing a database dictionary defining resources utilized for a database session, with the teachings of Lotlikar to modify the scope of the resources to include local network stacks associated with each session (see Lotlikar, [0031] – [0032]).

The combination further teaches
receiving a first request for a connection to said first PDB (see Lee, Fig. 3, [0050] - [0053], “A database session comprises a particular connection established for a client to a database server, such as a database instance, through which the client issues a series of requests...Referring to FIG. 3, at 310, a database server hosting a container database receives a connection request”); 
in response to receiving said request for a connection to said first PDB, establishing a first database session of said first database sessions (see Lee, Fig. 3, [0050] - [0054], “At 330, in response to the determination that the database connection request is a request for a pluggable database, a database session for the pluggable database is established”), wherein establishing said first database session includes assigning said first network stack to said first database session (see Lee, [0041] – [0042], establishing database session by “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”; see Lotlikar, [0031] – [0032], assigning protocol/network stack to each respective session); 
receiving a second request for a connection to said second PDB (see Lee, Fig. 3, [0050] – [0052], “at 310, a database server hosting a container database receives a connection request” representing second request); 
in response to receiving said second request for a connection to said second PDB, establishing a second database session of said second database sessions (see Lee, Fig. 3, [0050] - [0054], “At 330, in response to the a database session for the pluggable database is established”), wherein establishing said second database session includes assigning said second network stack to said second database session (see Lee, [0041] – [0042], establishing second database session by “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”; see Lotlikar, [0031] – [0032], assigning protocol/network stack to each respective session). 


For claims 2, 12, the combination teaches wherein a first database dictionary defines the first network stack for the first PDB (see Lee, [0017], “A container database may contain multiple database dictionaries for each pluggable database”, [0025], “The database dictionary contains metadata that defines database objects physically or logically contained in the database. Database objects include tables, columns, data types, users, user privileges, and storage structures used for storing database object data”, [0041] – [0042], “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”; see Lotlikar, [0031] – [0032], assigning protocol/network stack to each respective session). 


said database server determining that the first network stack is defined for said first PDB by at least examining said first database dictionary (see Lee, [0015], “database dictionary comprises metadata that defines database objects contained in a database. In effect, a database dictionary defines the totality of a database”; see Lotlikar, [0031] – [0032]); 
said database server starting a listener process for the first PDB, wherein starting the listener process includes assigning said first network stack to said listener process (see Lotlikar, [0053], [0070] – [0073], “creates a dedicated listener with special permissions” for associated first session); 
wherein establishing said first database session includes said listener process spawning a database session process thereby assigning said first network stack to said first database session (see Lotlikar, [0070] – [0073], “special listener...create a session with special permission”; see Lee, Fig. 3, [0050] - [0054], “At 330, in response to the determination that the database connection request is a request for a pluggable database, a database session for the pluggable database is established” establishing a database session represents spawning a database session). 

For claims 4, 14, the combination teaches wherein receiving a first request for a connection to said first PDB includes: 
receiving said first request to connect to said first PDB at a connection manager associated with said database server (see Lee, Fig. 3, [0050] - [0053], connection established for a client to a database server, such as a database instance, through which the client issues a series of requests...Referring to FIG. 3, at 310, a database server hosting a container database receives a connection request”); 
forwarding, by the connection manager, the request to the listener process for the first PDB (see Lotlikar, [0053], [0070] – [0073] listening process set up for requests to connect to resource representing first PDB).

For claims 5, 15, the combination teaches wherein the first network stack is a network namespace assigned to a database process of said first database session (see Lee, [0034] – [0036], “Each pluggable database has its own namespace for more types of database objects”). 

For claims 6, 16, the combination teaches wherein the first request to connect to the first PDB is associated with a whitelisted application host and the second request to connect to the second PDB is associated with a whitelisted application host (see Lee, [0025], “The database dictionary contains metadata that defines database objects physically or logically contained in the database. Database objects include tables, columns, data types, users, user privileges, and storage structures used for storing database object data” where list of user privileges represents whitelisted application host). 

For claims 7, 17, the combination teaches further comprising: 
receives a connection request” representing third request); 
in response to determining based on said first network stack that the third request to connect to the first pluggable database is associated with a restricted application host, denying the third request (see Lee, [0041] – [0042], [0056], “The database dictionary of a pluggable database defines users and the respective user privileges of the users. Defining administrative privileges for a user in the pluggable database dictionary grants the administrative privileges for only the pluggable database”). 

For claims 8, 18, the combination teaches wherein the first database session is accessible by a first IP address through the first network stack and wherein the second database session is accessible by a second IP address through the second network stack (see Lotlikar, [0031] – [0033], “the environment subsystems in an embodiment are configured to expose some subset of services to application programs and provide an access point to the kernel of the operating system 214,” [0039] – [0040], [0056], “the function involving access of a system resource 602,” [0074], “access permissions for the listener. The port number returned by this method is used by the coordinator thread later to invoke remote connection to correct port”). 

access a pluggable database within Container DBMS 200 by establishing the respective pluggable database dictionary of the pluggable database as a database dictionary for the database session” where establishing connection to associated pluggable database represents first PDB and second PDB); 
the method further comprising: 
assigning the first plurality of database sessions to a first namespace; assigning the second plurality database sessions to a second namespace (see Lee, see Lee, [0034] – [0040], “Each pluggable database has its own namespace for more types of database objects” and “Pluggable Database PDB 230 includes Database Dictionary 231”, [0050] - [0054], “At 330, in response to the determination that the database connection request is a request for a pluggable database, a database session for the pluggable database is established”). 

For claims 10, 20, the combination teaches wherein the database server operates under control of an operating system; wherein the operating system is Linux, Windows, or Solaris (see Lotlikar, [0004], “operating systems, like MICROSOFT WINDOWS 7,” [0036]). 



Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169